Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/6/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/8/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/5/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 5, the first positive electrode active material is composed of secondary particles produced by aggregation 
It is unclear how the secondary particles do not have the primary particles therein, when the secondary particles are produced by primary particles.
Further, the term “sparse” is a relative term, and hence is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanjo (US 2002/0028380).
Regarding claim 1, Tanjo discloses a secondary battery comprising:
a positive electrode including a positive electrode core, and a positive electrode mixture layer formed on at least one of the surfaces of the positive electrode core,
wherein the positive electrode mixture layer has a first positive electrode mixture layer and a second positive electrode mixture layer formed om the surface of the first positive electrode mixture layer.
Regarding claim 1, the first positive electrode mixture layer contains a first positive electrode active material having a BET specific surface area of 1.6 m’/g to 2.8 m’/g: the second positive electrode mixture layer contains a second positive electrode active material having a BET specific surface area of 0.8 m’/g to 1.3 m’/g; Regarding claim 3, the ratio (S2/S1) of the BET specific surface area S2 of the second positive the electrode surface area near the separator 40 is reduced, the usage rate of the positive electrode active material near the separator 40 is reduced, and thus lithium ion can migrate more easily to the vicinity of the collector 30. As a result, the usage rate of the positive electrode active material near the collector 30 increases, and the usage rate of the electrode active material is totally increased, thus increasing the power density [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the positive active material surface of the first and second layers to make the first active material surface area larger than the second active material surface area for the benefit of migrating the lithium ion more easily to the vicinity of the collector.

Regarding claim 1, the thickness of the second positive electrode mixture layer is 5 um to 15 um, Tanjo discloses the thickness of each layer is preferably 30 .mu.m or less, and more preferably 25 .mu.m or less. The lowest limit value of the thickness of each active material layer is preferably 20 .mu.m in order to prevent reduction of the 
Regarding claim 2, the thickness of the second positive electrode mixture layer is 10% to 35% of the total thickness of the first positive electrode mixture layer and the second positive electrode mixture layer, Tanjo discloses the amount of the positive electrode active material is appropriately adjusted such that the total amounts in the active material layer of the single layer structure and in the active material layer of the two layer structure become equal, and thus the power density can be increased without sacrificing the energy density [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the second positive electrode layer for the benefit of adjusting the energy density of the entire electrode.
Regarding claim 4, the first positive electrode active material and the second positive electrode active material are each a lithium metal composite oxide containing at least one element selected from Ni, Co, and Mn [0062].


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724